Citation Nr: 9931180	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  94-43 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for right shoulder 
disability, secondary to the service-connected right knee 
disability.

3.  Entitlement to service connection for left knee 
disability, secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted a temporary total 
disability rating for the service-connected right knee 
disability, pursuant to 38 C.F.R. § 4.30 from January 11, 
1994, and assigned a 10 percent rating for that disability 
from April 1, 1994.  In rating decision of December 1994, a 
20 percent rating was assigned for the right knee disability, 
effective from April 1, 1994.  This matter also comes before 
the Board on appeal from a March 1995 rating decision in 
which the RO denied service connection for a right shoulder 
and a left knee disability, secondary to the service-
connected right knee disability.

In September 1996, the Board remanded this case to the RO for 
further development.  The development has been completed and 
the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by a bony abnormality, crepitus on range of motion, flexion 
to approximately 120 degrees, strength of 4/5, noticeable 
anterior laxity, mild medial instability, and X-ray evidence 
of increased degenerative joint disease.

2.  The claim for service connection for a right shoulder 
disability secondary to the service-connected right knee 
disability is not plausible.

3.  The veteran injured his left knee in 1989 due to the 
right knee giving way; the degenerative joint disease in the 
left knee is secondary to the right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for 
arthritis with limitation of motion of the right knee have 
been met.  §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (1999).

2.  An evaluation in excess of 20 percent for subluxation and 
instability of the right knee is not for assignment.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5257 (1999).

3.  The claim for service connection for a right shoulder 
disability secondary to the service connection right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The left knee disability is proximately due to or the 
result of the service-connected right knee disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Right Knee Disability

The veteran is seeking an increased rating for his right knee 
disability.  He has presented a well-grounded claim, which is 
a claim that is plausible, as required by 38 U.S.C.A. 
§ 5107(a).  Initially,. the veteran's representative has 
argued that the November 1997 VA examination was inadequate 
and did not fully comply with the Board's September 1996 
remand instructions.  The Board notes that the examination 
was conducted by a physician's assistant.  The Board finds 
that the examination is very detailed and complete.  
Moreover, the Chief of Orthopedics, did review the case and 
sign off on the examination report.  Accordingly, the Board 
finds that the November 1997 examination is adequate to 
assess the current severity of the veteran's right knee 
disability.  The Board finds that he veteran has been fully 
assisted in developing the facts relevant to his claim as 
required by 38 U.S.C.A. § 5107(a).

The service medical records demonstrate that the veteran 
injured his right knee while on active duty in December 1968.  
He was diagnosed with torn medial collateral ligament and 
right knee derangement.  At a VA examination in April 1969, 
the veteran complained of occasional tenderness along the 
medial condylar aspect of the right knee and two occasions 
where the knee gave way.  The examiner found no instability, 
tenderness, or swelling of the right knee.  Movements of the 
knee were within normal limits.  X-ray of the right knee 
showed a small two millimeter radiodensity apparently in the 
joint and situated medial to the tibia prominence, most 
probably representing an artifact.  The conclusion was 
essentially negative right knee; exclude loose bone in the 
joint if clinically indicated with a repeat examination.  The 
diagnosis was history of injury to the right knee, post 
traumatic, at present mildly symptomatic.  In a rating 
decision of June 1969, service connection was granted for the 
right knee disability.  A 10 percent rating was assigned, 
pursuant to Diagnostic Code 5257, effective from March 1969.

At a VA examination in April 1970, the right knee appeared to 
be normal with no significant tenderness, except for a light 
amount in the medial aspect near the collateral ligament.  
There was slight hypomobility of the knee joint as compared 
to the left knee joint.  The right knee had full range of 
motion.  The diagnosis was history of trauma to the right 
knee, with injured medial collateral ligament; only minimal 
residuals.  

At a VA examination in February 1974, the veteran's gait was 
normal.  He could squat and duck walk without difficulty.  
Muscular development was normal.  There was no tenderness or 
swelling about the right knee.  The right knee had full range 
of motion and good strength.  The ligaments were intact and 
McMurray's sign was negative.  The diagnosis was post 
traumatic injury to right knee with no functional impairment.

On the basis of the April 1970 and February 1974 
examinations, the evaluation of the service-connected right 
knee disability was reduced to noncompensable from July 1, 
1974, in a rating decision of March 1974.  

In March 1994, the veteran filed a claim for a compensable 
rating for the right knee disability.  In rating decision of 
April 1994, a temporary total disability rating was assigned 
from January 11, 1994, pursuant to 38 C.F.R. § 4.30, status 
post arthroscopic surgery, and a 10 percent rating was 
assigned from April 1, 1994, for residual slight knee 
disability, under Diagnostic Code 5257.  The current appeal 
stems from disagreement with the April 1994 rating decision.

Private medical records from Ronald E. Hoffman, M.D., 
Lawrence G. Evans, Jr., M.D., and Donald R. Bassman, M.D., 
dated in 1994, show that the veteran had swelling of the 
right knee, some slight laxity of the medial collateral 
ligament, and X-ray evidence of degenerative changes of the 
knee.  A VA examination in November 1994 showed that there 
was bony arthritic enlargement of the right knee and some 
limitation of motion with flexion of 120 degrees.  The 
veteran had valgus deformity of the right lower extremity and 
wore a Lennox brace.  There was quadriceps atrophy of the 
right lower extremity and some tenderness on palpation of the 
median joint line.  In rating decision of December 1994, a 20 
percent rating was assigned for the right knee disability 
effective from April 1, 1994, under Diagnostic Code 5257.  
The 20 percent rating has remained in effect since then.

Another private treatment record dated in February 1995 from 
Donald O. Burst, M.D., shows that the veteran wore a brace on 
his right knee.  He walked with a marked right antalgic limp.  
The right leg measurements were less than the left leg, 
indicating muscle atrophy of the right thigh and calf.  Right 
knee examination revealed tenderness in the articular joint 
spaces medial and lateral and retropatellar areas.  There was 
crepitus of both patellae on flexion and extension.  There 
was no ligamentous instability, anteriorly, posteriorly, 
laterally or medially on varus or valgus stress.  X-rays 
taken in January 1995 showed hypertrophic degenerative 
arthritis of the right knee joint with possible loose body in 
the condyles between the medial femoral and tibial areas.  
Dr. Burst noted that the X-rays revealed moderately advanced 
arthritis in the right knee.  Right knee range of motion was 
0 to 125 degrees.

The veteran testified at hearings before hearing officers at 
the RO in June 1995 and in November 1995.  He testified that 
the right knee began to swell if he had been standing or 
using the knee for any period of time.  He stated that it was 
tender to touch around the right knee cap.  The veteran 
indicated that he did not have full range of motion of the 
right knee and he had painful motion.  According to the 
veteran, the right knee disability affected his walking.  He 
also could not do a lot of standing, stooping, squatting, 
climbing or lifting because of the right knee disability.  He 
testified that the right knee at times gave out and also 
locked up.  He stated that he wore a knee brace every day to 
stabilize the right knee as he had fallen on many occasions 
due to the right knee problems.  He testified that he had a 
constant, dull ache in the right knee.  According to the 
veteran, the right knee pain also affected his ability to 
sleep and he had to take sleeping pills.

At the November 1997 VA orthopedic examination, the veteran 
reported that he took pain medication as needed for his right 
knee disability.  He stated that if he put too much weight on 
his knee it would swell and ache.  He was wearing a knee 
brace.  Measurement of the right thigh circumference was 1 1/2 
centimeters less than the left thigh circumference.  The 
right knee circumference was 1 centimeter less than the left 
knee circumference.  There were faded scars on the right knee 
from arthroscopy.  There appeared to be a bony abnormality on 
the right knee.  Crepitus was felt on range of motion.  
Flexion of the right knee was approximately 120 degrees.  
Strength in the knees was 4/5.  There was noticeable anterior 
laxity on the right knee and mild medial instability on the 
right knee.  Current X-rays of the knees were compared to X-
rays taken in 1994.  The examiner noted that the current X-
rays showed more advanced degenerative joint disease in the 
right knee.  The examiner noted that there was chronic 
instability in the right knee.  The pertinent diagnosis was 
degenerative joint disease of the right knee with mild loss 
of range of motion and moderate loss of strength with mild 
anterior laxity and mild medial instability.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the disability at issue.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

The veteran is seeking an increased rating for his right knee 
disability, which is currently rated as 20 percent disabling, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
veteran contends that he has instability of the knee which is 
controlled by wearing a knee brace.  He contends that he 
cannot walk without the knee brace.  The veteran also 
contends that he has pain and limitation of weight-bearing 
due to weakness of the right knee.

Diagnostic Code 5257 provides for a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  The most current evidence shows only mild 
laxity and instability.  Accordingly, the Board finds that 
the right knee disability involves no greater than moderate 
recurrent subluxation or lateral instability, warranting a 
rating no higher than 20 percent under Diagnostic Code 5257.

However, the veteran's right knee symptomatology also 
includes X-ray evidence of arthritis and some limitation of 
motion. A claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Code 5003 and 
Diagnostic Code 5257 based on additional disability.  
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Pursuant to DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Here, range of motion of the right 
knee is 0 to 120 degrees.  Normal range of motion of the knee 
is 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  
Thus, the veteran has some limitation of motion of the right 
knee.  The limitation of flexion, however, is not 
compensable.  38 C.F.R. § 4.71, Diagnostic Code 5260.  In 
addition, the limitation of extension is not compensable.  
38 C.F.R. § 4.71, Diagnostic Code 5261.  Accordingly, under 
Diagnostic Code 5003, the arthritis and limitation of motion 
of the right knee warrants a separate 10 percent rating 
pursuant to Diagnostic Code 5003.

II.  Service Connection for Right Shoulder Disability 
Secondary to Right Knee Disability

The veteran contends that service connection is warranted for 
a right shoulder disability because he injured it when he 
fell due to his right knee giving out.  Therefore, he 
contends that the current right shoulder disability is 
secondary to his service-connected right knee disability.

The threshold question is whether the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation; 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There can be no 
valid claim without competent evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The veteran testified at the November 1995 hearing that he 
had fallen on many occasions because of his right knee 
problems.  He wore a knee brace all the time to stabilize the 
right knee.  He stated that he hurt his shoulder in the early 
1980's when he was running and the right knee gave out, 
sending him forward and dislocating his shoulder.  He was 
treated at the DePaul Hospital.

Medical records from DePaul Health Center, dated in May 1985 
show that the veteran reported that he hurt his shoulder 
jumping a fence.  The report notes that the veteran "was 
jumping over fence last night with right shoulder elevated 
and extended and landed on shoulder."  There is nothing in 
the medical report showing that the veteran indicated that 
the injury to the shoulder was caused by his right knee 
giving out.  Another medical record from DePaul Health 
Center, dated in September 1985, indicates that the veteran 
complained of a possible dislocated right shoulder and that 
he had a history of this.  The noted cause of injury was that 
the veteran "threw something."  Again, there is no medical 
record that the right shoulder dislocation was secondary to 
the service-connected right knee problems.

While the veteran provided sworn testimony, not only is there 
no medical evidence to substantiate the contention that the 
right shoulder injuries and current right shoulder disability 
are secondary to the service-connected right knee disability, 
but the contemporaneous information as to the cause of the 
injury, which the veteran gave at the time of the 1985 
injury, is inconsistent and refutes the veteran's testimony 
provided more than ten years after the injury.  Accordingly, 
the claim is not well grounded and must be denied.

III.  Service Connection for Left Knee Disability Secondary 
to Right Knee Disability

The veteran contends that his current left knee disability is 
secondary to the service-connected right knee disability.  He 
has presented a well-grounded claim, which is a claim that is 
plausible, as required by 38 U.S.C.A. § 5107(a) (West 1991).  
The RO has assisted him in fully developing the facts 
relevant to his claim as required by 38 U.S.C.A. § 5107(a). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

A private treatment record from Dr. Hoffman, dated July 26, 
1989, shows that the veteran reported that he was getting out 
of a swimming pool and fell off the ladder, sustaining a 
valgus injury to his left knee.  He went to DePaul Hospital 
for initial treatment.  Records from DePaul Hospital of a 
left knee injury are not contained in the evidence of record 
to verify that the right knee caused the left knee injury in 
July 1989.

Another private treatment record from Dr. Hoffman, dated 
January 27, 1995, shows that the veteran reported that he 
hurt the left knee because the right knee gave way on him 
when he was climbing out of a swimming pool.  Dr. Hoffman 
noted that he did not doubt that had happened, and indicated 
that it was not unusual for the veteran to have hurt the left 
knee as a result of the service-connected right knee giving 
way.

In a statement from Dr. Hoffman, dated January 31, 1995, he 
noted that the veteran was seen on July 26, 1989 when he 
sustained a valgus injury to the left knee.  Dr. Hoffman 
further noted that the veteran sustained this injury when he 
was getting in or out of a pool and stated at that time that 
the right knee gave way on him causing him to injure the left 
knee.  According to Dr. Hoffman, "[t]his sequence of events 
is very characteristic in patients with one problem leg."

The veteran testified at the November 1995 hearing that he 
injured his left knee in his brother's back yard as he was 
helping him install an above-ground pool.  According to the 
veteran, when he got to the top of the ladder, his right knee 
gave out, the ladder tilted, and he jumped off, putting his 
full weight on the left knee.  This happened in 1989 and he 
had to have surgery.

The VA examination in November 1997 shows that the veteran 
has status post medial collateral ligament repair of the left 
knee with degenerative joint disease, mild loss of range of 
motion, mild anterior laxity, mild medial instability, mild 
muscle atrophy and some mild loss of strength.  In addition, 
the examiner at the November 1997 VA examination provided a 
medical conclusion that the degenerative joint disease of the 
left knee was secondary to the right knee.

The medical evidence of record shows that the veteran 
currently has a left knee disability.  In addition, the 
medical evidence verifies the veteran's contention that he 
injured his left knee as a result of the service-connected 
right knee giving way.  The evidence shows that the current 
left knee disability is secondary to the service-connected 
right knee disability.  Accordingly, service connection for 
the left knee disability as warranted.



ORDER

Entitlement to service connection for a left knee disability, 
secondary to the service-connected right knee disability, and 
to a separate 10 percent disability rating for arthritis of 
the right knee is granted.  To this extent the appeal is 
allowed, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an increased rating for a right knee 
disability and to service connection for a right shoulder 
disability secondary to the service-connected right knee 
disability is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

